     Case 2:21-cv-00846-TLN-KJN Document 29 Filed 08/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     WILLIAM JAMES HARRIS,                                 2:21-cv-00846 TLN KJN (PC)
13
                                            Plaintiff, ORDER
14
                    v.
15

16   CAPTAIN PONGYAN, et al., ,
17                                       Defendants.
18

19         Good cause having been shown, Defendant’s Motion to Opt Out of Post-Screening ADR

20   Project (ECF No. 28) is granted. The Court hereby lifts the stay of actions and orders that

21   Defendant file a responsive pleading within thirty days of the date of this Order.

22

23   Dated: August 4, 2021

24

25

26

27
     Harr846.opt
28
                                                       1
                                                           (PROPOSED) ORDER (2:21-cv-00846 TLN KJN (PC))
